EXHIBIT 10.4

WERNER ENTERPRISES, INC.

NAMED EXECUTIVE OFFICER COMPENSATION

On November 28, 2011, the Compensation Committee (the “Committee”) of the Board
of Directors of Werner Enterprises, Inc. (the “Company”) approved the following
base salaries and performance-based compensation awards, in the form of annual
cash bonuses, for the Company’s principal executive officer, principal financial
officer and other named executive officers. The base salaries were effective as
of December 30, 2011. The 2011 annual cash bonuses were awarded under the
Company’s discretionary annual cash bonus program and were paid on December 5,
2011. Such performance-based compensation awards are determined at the sole
discretion of the Committee.

 

Name

   Base Salary      Cash Bonus  

Gary L. Werner

Chairman

   $ 505,000       $ 300,000   

Gregory L. Werner

Vice Chairman and Chief Executive Officer

   $ 720,000       $ 350,000   

Derek J. Leathers

President and Chief Operating Officer

   $ 519,000       $ 320,000   

John J. Steele

Executive Vice President, Treasurer and Chief Financial Officer

   $ 235,000       $ 130,000   

James A. Mullen

Executive Vice President and General Counsel

   $ 357,800       $ 125,000   

In addition to the cash compensation described above, certain of the Company’s
named executive officers may also receive the following other compensation and
perquisites: matching contributions to the Company’s 401(k) retirement savings
plan and employee stock purchase plan, personal use of a Company-provided
vehicle, country club membership and income tax preparation services. The named
executive officers are also eligible to participate in voluntary health and
welfare benefit programs sponsored by the Company.